Name: Commission Regulation (EEC) No 3423/89 of 14 November 1989 altering the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 11 . 89 No L 329/41Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3423/89 of 14 November 1989 altering the export refunds on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the opinion of the Monetary Committee, Whereas the export refunds on oil were fixed by Commission Regulation (EEC) No 3289/89 (8) ; Whereas it follows from applying the detailed rules contained in Commission Regulation (EEC) No 3289/89 to the information at present known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), Having regard to Regulation No 142/67/EEC of the Council of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by the Act of Accession of Greece, and in particular Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the exchange rates to be applied in agriculture (4), as last amended by Regulation (EEC) No 3215/89 0, Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 Q, and in particular Article 2 (3) thereof, HAS ADOPTED THIS REGULATION : Article 1 1 . In the case of colza and rape seed, the amounts of the refund referred to in Article 4 (1 ) of Regulation (EEC) No 651 /71 of the Commission (10) shall be as set out in the Annex hereto. 2. There shall be no refund on sunflower seed. 3. Certificates fixing the export refund in advance shall be valid from their date of issue until the end of the following month. Article 2 This Regulation shall enter into force on 15 November 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 280, 29. 9 . 1989, p. 2. (3) OJ No 125, 26. 6 . 1967, p. 2461 /67. O OJ No L 164, 24. 6. 1985, p. 11 . O OJ No L 312, 27. 10 . = 1989, p. 20. ( «) OJ No L 167, 25. 7. 1972, p. 9. H OJ No L 197, 26 . 7. 1988, p. 10 . ( «) OJ No L 320, 1 . 11 . 1989, p. 25. O OJ No L 75, 30. 3 . 1971 , p. 16. No L 329/42 Official Journal of the European Communities 15. 11 . 89 ANNEX to the Commission Regulation of 14 November 1989 altering the export refunds on oil seeds (amounts per 100 kilograms) ' Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross refunds (ECU) :  Spain 21,940 22,218      Portugal 19,500 19,739      other Member States 18,500 18,778     2. Final refunds : \ l Seeds harvested and exported from :  Federal Republic of Germany (DM) 44,07 44,73      Netherlands (Fl) 48,80 49,53      BLEU (Bfrs/Lfrs) 893,31 906,73      France (FF) 139,37 141,51      Denmark (Dkr) 165,21 167,69      Ireland ( £ Irl) 15,512 15,750     United Kingdom ( £) 11,072 11,267      Italy (Lit) 30 335 30 800      Greece (Dr) 2 767,83 2 779,86      Spain (Pta) 3 428,02 3 470,52      Portugal (Esc) 3 620,88 3 666,77    